Citation Nr: 1224004	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  01-04 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for periodontal disease. 

2.  Entitlement to an initial disability evaluation in excess of 20 percent for degenerative disc disease (DDD) of the cervical and lumbar spine prior to October 12, 2006. 

3.  Entitlement to an initial disability evaluation in excess of 20 percent for intervertebral disc syndrome (IVDS) of the lumbar spine from October 12, 2006. 

4.  Entitlement to an initial disability evaluation in excess of 20 percent for intervertebral disc syndrome (IVDS) of the cervical spine from October 12, 2006. 

5.  Entitlement to an initial compensable disability evaluation prior to September 28, 2006 and in excess of 10 percent from that date forward for acne rosacea. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to January 1974, from August 1981 to November 2000, and from May 2003 to August 2003. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2000 by a Department of Veterans Affairs (VA) Regional Office (RO). 

The issues on appeal were last before the Board in January 2010 when they were remanded for additional evidentiary development and to cure a procedural error.  

When the claim for an increased rating for acne rosacea was last before the Board in January 2010, the disability was assigned a noncompensable evaluation.  In October 2010, the RO granted an increased rating to 10 percent, effective from September 28, 2006.  The Veteran has not expressed satisfaction with the disability evaluation assigned and the issue remains on appeal.  The increased rating for acne rosacea has been changed on the title page to reflect the October 2010 grant of the increased rating.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

Associated with the claims file is evidence documenting that the Veteran was found to be entitled to Social Security disability benefits in May 2006.  The date of his disability was determined to be November 2005.  Records from the Social Security Administration have not been associated with the claims file.  Where there is actual notice to VA that a veteran is receiving disability benefits from the Social Security Administration, VA has the duty to acquire a copy of the decision granting the disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  As it is not known what these records may contain,     the Board finds that the Veteran's claims are intertwined with this records request.  They all must be remanded for this evidentiary development.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, review the Veteran's claims file to ensure that the foregoing requested development has been completed.  If not, implement corrective procedures.  Any compliance failure could result in further remands.  
 
3.  After undertaking any development deemed essential in addition to that specified above, readjudicate the issues on appeal.  If any claim remains denied, an appropriate supplemental statement of the case should be provided to the Veteran and his attorney, and they should have an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


